DETAILED ACTION
The amendment and RCE filed on 06/29/2022 has been entered and fully considered. Claim 9-11 and 14 are canceled. Claims 1-8 and 12-13 are pending, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittamore (WO 2017/053763, IDS) in view of Werner et al. (Journal of Circulating Biomarkers, 2015, IDS) (Werner), Wang et al. (Asian Journal of Urology, 2016) (Wang), Adams et al. (WO 2016/191532, IDS), Zhu et al. (Colloids and Surfaces B: Biointerfaces, 2011) (Zhu) and Caliari et al (Nature Methods, 2016) (Clariari).
Regarding claim 1, Dittamore teaches a method for screening a prostate cancer patient (abstract), comprising the steps of: 
obtaining blood from the prostate cancer patient (par [0020]); 
isolating circulating tumor cells from the blood using a biochip (Epic Sciences platform for CTC) (par [0020]); 
reacting the isolated circulating tumor cells with a fluorescent marker binding specifically to the circulating tumor cells and a fluorescent marker binding specifically to an AR variant (immunofluorescent staining) (par [0035]); 
obtaining optical images of the circulating tumor cells reacted with the fluorescent marker and the AR variant reacted with the fluorescent marker under a plurality of wavelength ranges, respectively (par [0046]);
 performing a first filtering by measuring fluorescence intensities of the circulating tumor cells and the AR variant in the optical images under all or part of the plurality of wavelength ranges (par [0046]); 
performing a second filtering by measuring morphology of the circulating tumor cells in the optical images under all or part of the plurality of wavelength ranges (par [0047]); 
identifying whether the AR variant in the optical image is localized to a nucleus of the circulating tumor cells (par [0017]), and
analyzing whether or not androgen-targeted therapy is applicable to the prostate cancer patient, based on the identification of the localization (par [0017]).
Dittamore teaches using Epic Sciences platform for CTC isolation (par [0020]). Werner teaches that Epic Sciences platform uses microfluidic chips for CTC isolation from blood sample (page 2, par 6). Therefore, Dittamore teaches isolating circulating tumor cells from the blood using a biochip (Epic Sciences platform for CTC) (par [0020]).
Dittamore does not specifically teach performing a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges. However, Werner teaches a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges (Fig. 2, page 3-4). Werner shows that the third filtered optical image (the 4-color merged image) helps to identify whether the AR variant is localized to a nucleus of the circulating tumor cells (Fig. 5, page 7, par 1). At time before the filing, it would have been obvious to one of ordinary skill in the art to perform a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges, in order to aid the identification of whether the AR variant in the optical image is localized to a nucleus of the circulating tumor cells.
Dittamore does not specifically teach performing short-term culture of the isolated circulating tumor cells, wherein the culture medium used in the short-term culture is consisting of insulin, transferrin, epidermal growth factor (EGF) and an Rho kinase (ROCK) inhibitor. The underlying objective technical problem can be seen as increasing the number of CTC cells after the cell isolation. Wang teaches performing short-term culture of the isolated circulating tumor cells after the cell isolation (page 247, par 7-8). It would have been obvious to one of ordinary skill in the art to perform short-term culture of the isolated circulating tumor cells after the cell isolation, in order to increase the number of tumor cells for detection. Wang also teaches every recited ingredient of the culture medium including insulin, transferrin, epidermal growth factor (EGF) (Table 1) and an Rho kinase (ROCK) inhibitor (page 248, par 1). It would have been obvious to one of ordinary skill in the art to optimize the ingredient of the culture medium by routine experimentation.
Dittamore does not specifically teach that wherein the biochip is a high-density microporous chip, and wherein the high-density microporous chip is a size-based chip. Adams teaches that the biochip for isolating CTC is a high-density microporous chip, and wherein the high-density microporous chip is a size-based chip (microfilter) (par [0038]). At time before the filing it would have been obvious to one of ordinary skill in the art to select a high-density microporous chip for CTC isolation, and wherein the high-density microporous chip is a size-based chip, because the selection is based on its suitability for the intended use. 
Dittamore does not specifically teach that the isolation chip is coated with a BSA solution. Zhu teaches that BSA solution coated surface has improved blood and cell compatibility (page 115, par 0). Zhu teaches that “It seems that the attached BSA molecules are able to form a natural barrier resisting non-specific protein adsorption. As a result, surface-induced platelet activation was depressed, and platelets adhesion and aggregation were minimized. These results suggest that the BSA modified PE membrane surface notably suppressed the adhesion, activation and deformation of platelets, hence showed a satisfying blood compatibility” (page 115, par 3). CTC cell, like blood cells, also has membrane proteins that could activate, adhere and aggregate on the surface of the polymer. Therefore, it would have been obvious to one of ordinary skill in the art to coat the isolation chip surface with BSA, in order to depress surface-induced CTC activation, minimize CTC adhesion and aggregation, so as to obtain CTC cell compatibility.
Dittamore does not specifically teach that wherein the culture plate used in the short-term culture is coated with hydrogel. However, Claliari teaches that wherein the culture plate used in the short-term culture is coated with hydrogel (page 405, 3). Claliari teaches that “Our collective understanding of many cell-based processes is derived from experiments performed on flat, unphysiologically stiff materials such as polystyrene and glass. Although the simplicity of these platforms is attractive, cells cultured in these environments tend to display aberrant behaviors: flattened shape, abnormal polarization, altered response to pharmaceutical reagents, and loss of differentiated phenotype (Fig. 1). Furthermore, these culture systems are typically two dimensional (2D)1, whereas cells in the body are likely to receive signals not just at their ventral surface but in all three dimensions. Culture systems that better mimic the biological milieu are needed to bridge the gap between conventional cultures and complex native in vivo environments…. Hydrogels have proven useful in a range of cell culture applications, revealing fundamental phenomena regulating cell behavior and providing tools for the expansion and directed differentiation of various cell types in ways not possible with conventional culture substrates.” (page 405, par 1 & 3). It would have been obvious to one of ordinary skill in the art to coat the culture plate with hydrogel, in order to mimic body environment for the cell to grow.
It is convenient and economical to perform the step of isolating the circulating tumor cells under normal atmospheric pressure. The standard atmosphere pressure is 1013.25 hPa, which is in the range of 1000 hPa to 1020 hPa.
Regarding claim 2, Dittamore teaches that wherein the fluorescent marker binding specifically to the circulating tumor cells is at least one selected from the group consisting of DAPI, an antibody specific for vimentin, an antibody specific for PSA (prostate specific antigen), an antibody specific for EpCAM, and an antibody specific for CK (par [0074]).
Regarding claim 3, Dittamore teaches that wherein the AR variant is AR-V7 or AR-V567 (par [0035]).
Regarding claim 4, Werner teaches that wherein the optical images under the plurality of wavelength ranges in the step of receiving the optical images include a blue wavelength range image, a green wavelength range image, and a red wavelength range image (Fig. 2).
Regarding claim 5, Werner teaches that wherein a nucleus of the circulating tumor cells is identified by performing, on the blue wavelength range image, the step of performing the first filtering and the step of performing the second filtering (Fig. 2).
Regarding claim 6, Werner teaches that wherein a membrane of the circulating tumor cells is identified by performing, on one or more of the green wavelength range image and the red wavelength range image, the step of performing the first filtering (Fig. 2).
Regarding claim 7, Dittamore teaches that wherein the morphology of the circulating tumor cells includes one or more of cell area, cell size, and circularity (par [0058]).
Regarding claim 8, Dittamore teaches that wherein the step of performing the first filtering comprises the steps of: 
measuring size of the circulating tumor cells in the optical images under all or part of the plurality of wavelength ranges (par [0058]).
It would have been obvious to one of ordinary skill in the art to zoom-in the image and set a polygonal or circular area, which is larger than the measured cell size by a predetermined ratio or amount, and perform the first filtering by measuring the fluorescence intensity of the circulating tumor cells within the area, in order to obtain more detailed information in the area.
Regarding claim 12, Zhu teaches that wherein the coating with a BSA solution is performed at a BSA concentration of 0.05 to 0.15% (w/v) (0.5g/L to 1g/L) (Fig. 6, page 115, par 1).
Regarding claim 13, Dittamore teaches that wherein the prostate cancer is castration-resistant prostate cancer (par [0002]).

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that “In the Office Action, the Examiner indicates that the Wang discloses live CTC culture condition. However, the media and culture plate described in Wang have a specific object such as a long term stable cell line construction which has live CTC characteristics. 
In contrast, the claimed culture medium and plated coating provide shortly incubating captured CTCs for cancer screening while cultured CTCs maintained its original characteristics. Also, the specific combination of culture medium of the amended claim is not described in Wang.” (remark, page 7).
This argument is not persuasive. Wang teaches performing short-term culture of the isolated circulating tumor cells after the cell isolation (page 247, par 7-8). Wang also teaches every recited ingredient of the culture medium including insulin, transferrin, epidermal growth factor (EGF) (Table 1) and an Rho kinase (ROCK) inhibitor (page 248, par 1). It would have been obvious to one of ordinary skill in the art to optimize the ingredient of the culture medium by routine experimentation.
Applicant argues that “In addition, the claimed plate coating is also an important feature for the cultured CTCs maintain its original characteristics.” (remark, page 7).
Dittamore does not specifically teach that wherein the culture plate used in the short-term culture is coated with hydrogel. However, Claliari teaches that wherein the culture plate used in the short-term culture is coated with hydrogel (page 405, 3). Claliari teaches that “Our collective understanding of many cell-based processes is derived from experiments performed on flat, unphysiologically stiff materials such as polystyrene and glass. Although the simplicity of these platforms is attractive, cells cultured in these environments tend to display aberrant behaviors: flattened shape, abnormal polarization, altered response to pharmaceutical reagents, and loss of differentiated phenotype (Fig. 1). Furthermore, these culture systems are typically two dimensional (2D)1, whereas cells in the body are likely to receive signals not just at their ventral surface but in all three dimensions. Culture systems that better mimic the biological milieu are needed to bridge the gap between conventional cultures and complex native in vivo environments…. Hydrogels have proven useful in a range of cell culture applications, revealing fundamental phenomena regulating cell behavior and providing tools for the expansion and directed differentiation of various cell types in ways not possible with conventional culture substrates.” (page 405, par 1 & 3). It would have been obvious to one of ordinary skill in the art to coat the culture plate with hydrogel, in order to mimic body environment for the cell to grow.
In response to the argument about the size-based chip, Adams teaches that the biochip for isolating CTC is a high-density microporous chip, and wherein the high-density microporous chip is a size-based chip (microfilter) (par [0038]). At time before the filing it would have been obvious to one of ordinary skill in the art to select a size-based chip for CTC isolation, because the selection is based on its suitability for the intended use.
Applicant argues that “The Examiner states that Zhu teaches BSA coating on the surface of the chip. However, Zhu clearly discloses that the object of BSA coating on the surface of chip is protect non-specific protein adsorption as can be seen below: … The Examiner recognizes that BSA coating on Zhu is for blood cell compatibility. In contrast, the BSA coating of the claimed subject matter is for minimizing CTC damage in isolating step. … Therefore, one skilled in the art would not have been able to arrive at the claimed subject matter using BSA from the teachings of Adams and Zhu with a reasonable expectation of success.” (remark, page 13-14).
This argument is not persuasive. As applicant has cited, Zhu teaches that “It seems that the attached BSA molecules are able to form a natural barrier resisting non-specific protein adsorption. As a result, surface-induced platelet activation was depressed, and platelets adhesion and aggregation were minimized. These results suggest that the BSA modified PE membrane surface notably suppressed the adhesion, activation and deformation of platelets, hence showed a satisfying blood compatibility” (page 115, par 3). CTC cell, like blood cells, also has membrane proteins that could activate, adhere and aggregate on the surface of the polymer. Therefore, it would have been obvious to one of ordinary skill in the art to coat the isolation chip surface with BSA, in order to depes surface-induced CTC activation, minimize CTC adhesion and aggregation, so as to obtain CTC cell compatibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797